Citation Nr: 0713391	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-41 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from April 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision (issued in May 
2004) of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
disability rating for service-connected PTSD to 50 percent, 
effective February 2004.  



FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment with 
reduced reliability and productivity due to intrusive 
memories, flashbacks, and occasional nightmares.  The veteran 
is able to maintain good personal hygiene, his communication 
is good, and he is fully oriented.  His memory is good and 
his judgment is fair.  The veteran has described transient 
suicidal ideation with no current intent or plan.  There is 
no objective evidence of obsessional rituals, near-continuous 
panic or depression affecting his ability to function 
independently, impaired impulse control, or an inability to 
establish and maintain effective relationships.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The March 2004 letter informed the veteran that VA 
would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing his service-connected disability has 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2004 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, given the fact that a 
disability evaluation and an effective date have already been 
assigned for his service-connected disability.  Because his 
claim for an increased rating is being denied, the issue of 
effective date is moot.  Therefore, further VCAA notice is 
not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was established in April 2002, 
and the RO assigned a 30 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  In granting 
the 30 percent rating, the RO considered a November 2001 VA 
examination which showed the veteran experienced 
irritability, difficulty maintaining sleep, occasional 
nightmares, and intrusive thoughts.  The evidence also showed 
the veteran avoided crowds and had memory problems with an 
inability to concentrate.  At that time, the evidence showed 
the veteran had worked the same job for 17 years, with no 
evidence of difficult working conditions.  

In February 2004, the veteran requested an increased 
evaluation for service-connected PTSD.  In a rating decision 
dated April 2004, the RO increased the veteran's disability 
rating to 50 percent, effective February 2004.  In making its 
decision, the RO considered an April 2004 VA examination 
which showed the veteran's social and occupational impairment 
had increased in severity.  The veteran appealed the RO's 
determination to the Board, and the claim is now properly 
before the Board for appellate consideration.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2006).  The veteran is currently rated as 50 percent 
disabled under the general rating formula.  A 50 percent 
rating is warranted where there is an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  



A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The veteran, through his representative, asserts that his 
service-connected PTSD warrants at least a 70 percent rating 
because the evidence shows he has deficiencies in most areas, 
including family and work.  After carefully reviewing the 
evidence of record, however, the Board finds the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 50 percent for service-connected 
PTSD.  

Review of the pertinent evidence shows the veteran's service-
connected PTSD is manifested by intrusive memories, 
flashbacks, and occasional nightmares.  At the April 2004 VA 
examination, the veteran was appropriately groomed and 
dressed and did not exhibit any unusual mannerisms or 
psychomotor activity.  His speech was normal in rate and 
rhythm and he had no problems with communication.  The 
veteran stated that his mood was "tired" and the examiner 
noted his affect appeared somewhat depressed and anxious.  He 
denied any disturbances of thought content or process except 
for the intrusive memories, flashback, and nightmares.  He 
denied homicidal ideation but reported having transient 
suicidal ideation without a current plan or intent.  He was 
oriented in all spheres, and both his recent and remote 
memory appeared intact.  The examiner noted that the 
veteran's attention and concentration were adequate, although 
he had to work at concentrating on the serial sevens test.  
His judgment and insight were fair.  The examiner also noted 
the veteran exhibited severe anxiety and depressive symptoms.  

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, 
review of the record shows the veteran has reported having 
transient suicidal ideation, without a current plan or 
intent.  However, he has never been shown to have obsessional 
rituals, unusual patterns of speech, spatial disorientation, 
or neglect of personal appearance and hygiene.  In this 
context, the Board again notes the examiner who conducted the 
April 2004 VA examination specifically noted the veteran did 
not exhibit any unusual mannerisms or psychomotor activity.  
In addition, his speech was normal in rate and rhythm, he was 
oriented in all spheres, and he was appropriately groomed and 
dressed.  The April 2004 VA examiner also noted the veteran 
suffered severe depressive symptoms; however, there is no 
evidence showing his depression affects his ability to 
function independently, appropriately and effectively as he 
has not been shown to require the help of another person to 
complete the activities of daily living.  

As to work and social relationships, review of the evidence 
reveals the veteran has a social impairment as he has 
reported feeling socially isolated and withdrawn, with no 
meaningful activities outside of work and no meaningful 
contacts outside of his family.  The veteran has been married 
to his wife for 32 years and reports that the quality of his 
relationship with his wife and two children is good.  
However, at the April 2004 VA examination, he reported that 
he has a difficult time expressing love and concern for his 
family members.  With respect to his job, the veteran reports 
increased problems with irritability, controlling his anger, 
and concentration and focus.  He has also reported that he 
has daily confrontations with his supervisor and has 
outbursts of uncontrollable anger and violence at work.  The 
Board notes the veteran is not currently working, due to 
recent back surgery.  

Based on the foregoing, the Board finds that the veteran's 
occupational and social impairment more nearly approximates 
the occupational and social impairment contemplated in the 
criteria for a 50 percent evaluation, as he clearly 
demonstrates difficulty in establishing and maintaining 
relationships, as opposed to an inability to do so.  The 
evidence shows the veteran has impaired social interaction; 
however, he has maintained good relationships with his family 
members.  In addition, although the veteran has provided 
subjective symptoms of impaired impulse control manifested by 
irritability and periods of violence at work, there is no 
objective evidence of an occupational social impairment in 
the record.  In this regard, the Board notes that the type of 
impaired impulse control the veteran describes (daily 
confrontations with his supervisor and outbursts of anger and 
violence) would likely be documented in employment personnel 
records; however, the veteran has not provided evidence of 
such although he was asked to submit evidence to support his 
claim.  As a result, the Board finds that the veteran's 
service-connected PTSD is manifested by a moderate 
occupational and social impairment, and warrants no more than 
a 50 percent disability evaluation under DC 9411.  


The Board does note the veteran was most recently assigned a 
GAF score of 50 at the April 2004 VA examination, which 
denotes serious symptoms or any serious impairment in social 
or occupational functioning.  The Board again notes that the 
evidence shows the veteran has social and occupational 
impairment.  However, in making the above determination, the 
Board finds it probative that the veteran has not 
demonstrated the majority of the symptoms listed in the 
rating criteria for a 70 percent evaluation under DC 9411, or 
the majority of the symptoms listed in the GAF scale for 
serious symptoms (severe obsessional rituals, frequent 
shoplifting, and inability to keep a job).  The Board is 
aware that the symptoms listed under the 70 percent 
evaluation and in the GAF scale are essentially examples of 
the type and degree of symptoms for that evaluation, and that 
the veteran need not demonstrate those exact symptoms to 
warrant a 70 percent evaluation.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  However, the Board finds that the 
record does not show the veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 70 
percent evaluation.  

Likewise, a 100 percent rating is clearly not warranted in 
this case, because there is no evidence that the veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
50 percent rating currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


